Citation Nr: 0319595	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  93-00 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for degenerative changes of 
the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1992 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The veteran's claim was most recently remanded by the 
Board in March 1999.


FINDING OF FACT

The competent medical evidence of record is in equipoise as 
to whether the veteran has a lumbar spine disability due to 
service.


CONCLUSION OF LAW

Degenerative changes of the lumbar spine, post-traumatic 
spondylolisthesis and post-traumatic lumbar spondylosis, with 
degenerative disc disease at L4-5 and L5-S1, were incurred as 
a result of active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
the claimant's and VA respective development 
responsibilities.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  Regulations implementing 
the VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) [codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)].

Service medical reports are of record, and post-service VA 
and private medical reports have been obtained.  The Board 
has obtained medical opinions from several VA physicians as 
well as from an independent medical expert.  The veteran 
provided testimony at a hearing before a Member of the Board.  
The veteran has not identified any outstanding available 
evidence necessary to substantiate his claim.  There is no 
indication that there exists any evidence which has a bearing 
on the issue decided which has not been obtained.  The 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  Accordingly, no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by statute. 

The Board finds that the discussions in the rating decisions, 
the statement of the case (SOC), the supplemental statements 
of the case and letters sent to the veteran, informed him of 
the information and evidence needed to substantiate his 
claim.  While the VA has not properly apprised the veteran of 
the development the VA would attempt to perform, and the 
evidence the veteran needed to provide, see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), in light of the favorable 
outcome of this decision, further development in this regard 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
VA resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider his claim.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's DD-214 reveals that the veteran completed 
Airborne School in September 1965, and that he was awarded 
the Parachutist Badge.  A December 1966 service medical 
record indicates that the veteran injured the lumbar region 
of his back while lifting X-ray films weighing 70 to 80 
pounds.  X-rays of the veteran's back were negative and the 
veteran was prescribed ice, massage, and back exercises.  The 
veteran again complained of low back pain in February 1967.  
It was noted that this was the veteran's third episode of 
back pain.  The veteran was noted to have right L5 paraspinal 
muscle tenderness.  On his February 1967 Report of Medical 
History, the veteran reported that he had, or had had, 
recurrent back pain.  On discharge examination in February 
1967, the veteran was noted to have low back muscle pain.  It 
was further noted that the veteran did not have sciatica, 
that X-rays were negative, and that the veteran had been 
treated with a hydrocortisone injection.

On VA examination in July 1971, the veteran was noted to have 
residuals of a back injury, with lumbar spondylolisthesis.

The veteran appeared at a hearing before RO personnel in 
November 1985.  The veteran testified that he injured his 
back during his third parachute jump.  The veteran stated 
that he did not report that injury because he was afraid that 
he would be put through parachute training school a second 
time.

The veteran was afforded a VA orthopedic examination in 
January 1992.  The veteran reported injuring his back in 
service during a parachute jump, and then again in a lifting 
injury.  The diagnoses included residuals of lumbosacral 
spine injury.

The veteran appeared before a Member of the Board in November 
1992.  The veteran testified that he thought that his low 
back disability was a result of in-service injuries.

The veteran was examined by a physician in January 1993.  The 
veteran reported that he sustained his initial low back 
injury in a parachute jump in 1966.  The veteran also 
reported that he sustained two subsequent lifting injuries 
during service in 1967.  The veteran was also noted to have 
experienced post service injuries to the back in 1971, 1976, 
and in 1984.  The diagnoses were post-traumatic 
spondylolisthesis, and post-traumatic lumbar spondylosis, 
with degenerative disc disease at L4-5 and at L5-S1.  The 
examiner stated that the degenerative changes and progressive 
disability experienced by the veteran were due to his 
reported in-service injuries.

The veteran was afforded a VA orthopedic examination in 
October 1997.  The examiner noted that a review of the 
veteran's claims file had been made.  The physician stated 
that older X-rays in the 1960's were negative, and that the 
first diagnosis of spondylotic defect of the back was made in 
1971.  The diagnoses were residuals of injury to the 
lumbosacral spine, and spondylolisthesis of the lumbosacral 
spine, with transitional L5 segment.  The VA physician stated 
that it was difficult to answer specifically all of the 
questions regarding the veteran's back disability.  The 
physician then stated that some of the veteran's back pain 
originated from his back strain in service.  The physician 
noted that the veteran's symptoms dated back to his service, 
as well as to other injuries that had occurred since that 
time.  The examiner was unable to determine the exact onset 
of the veteran's spondylolisthesis.  The VA examiner provided 
an addendum in April 1998.  The examiner noted that since the 
October 1997 examination a radiologist had had a chance to 
review the veteran's claims file.  The VA orthopedist 
concurred with the radiologist's opinion that the X-ray 
reports revealed that the veteran had an underlying 
spondylotic defect in his back dating back to 1971, that was 
undoubtedly post-traumatic in nature.  He went on to say that 
the veteran's current symptoms were related to old injury and 
trauma.  He noted that he was unaware that there was any 
injury prior to service.  The VA orthopedist finally stated 
that even if there had been an injury prior to service, it 
would certainly have been aggravated by the injury in 
service.

The veteran's claims file was sent to an independent medical 
expert (IME) in December 1998.  The IME was requested to 
review the veteran's claims file, determine the veteran's 
current back disabilities, and express an opinion as to 
whether any of the veteran's current disabilities were likely 
related, in part or in whole, to the in-service findings and 
report of injury as shown by the service medical records.  
The IME provided a table listing all of the instances in 
which the veteran was treated for back complaints or injuries 
over the years.  For each instance the IME indicated whether 
the causal factor was back trauma and whether there was any 
likelihood that any of the particular diagnoses being related 
to the in-service findings.  This table indicates that all 
diagnoses made after discharge from service were not likely 
related to the in-service findings.  The IME did not provide 
reasons and bases for any of his opinions.

In December 1998, the veteran submitted an opinion from a 
general surgeon.  This physician, Dr. A., stated that per the 
veteran's statements, as well as his medical records, the 
veteran sustained a severe lower back injury in August 1966 
after a parachute jump, resulting in a severe myofascial 
sprain of the lower back.  Dr. A. noted that the veteran had 
had another back injury in February 1967 while lifting stocks 
weighing 60-70 pounds on two different occasions.  Dr. A. 
reported that the veteran's last X-ray, an MRI of the 
lumbosacral spine, suggested acquired spinal stenosis of L4 
and L5 and marked diffused degenerative changes at L2 to L5.  
Dr. A. diagnosed the veteran as having post-traumatic 
lumbosacral spondylosis and spondylolisthesis, as well as 
post-traumatic spinal stenosis.  Dr. A. expressed the opinion 
that the veteran's back disabilities were related to the in-
service injuries.

The Board recognizes that the veteran has experienced several 
significant back injuries after his discharge from service.  
Furthermore, there are conflicting medical opinions as to 
whether the veteran's current low back disability is related 
to service.  The December 1998 independent medical examiner 
was of the opinion that it was unlikely that the veteran's 
current low back disability was related to service.  However, 
the Board notes that the independent medical examiner failed 
to provide reasons and bases as to why he did not think that 
the veteran's current low back disability was unrelated to 
service.  

In favor of the veteran's claim are the veteran's service 
medical records which show that the veteran was treated on 
several occasions during service for back injury and low back 
pain, including a hydrocortisone shot to the back.  The 
record also indicates that the veteran performed parachute 
jumps.  Furthermore, the veteran reported recurrent back pain 
just prior to his discharge from service.  Also supporting 
the veteran's claim are the January 1993 opinion of a private 
physician, the October 1997/April 1998 opinions of a VA 
examiner, and the December 1998 opinion of a private surgeon.  
Each of these medical examiners indicate that they had 
reviewed the veteran's medical history.  Both the January 
1993 physician and the VA orthopedist made note of the 
veteran's post-service back injuries, but were still of the 
opinion that the veteran's current back disability was at 
least partly due to in-service injuries.   

In this case three physicians, including a VA physician, have 
stated that the veteran has current back disability related 
to service.  The Board notes that while an IME did not think 
that the veteran's current back disability was related to 
service, he did not provide reasons and bases for his 
opinion.  The Board finds that the evidence is at least in 
equipoise as to whether the veteran's current low back 
disability is related to service.  Accordingly, the Board is 
of the opinion that, with resolution of doubt in the 
veteran's favor, the evidence supports entitlement to service 
connection for degenerative changes of the lumbar spine.  
38 C.F.R. § 3.102.




ORDER

Entitlement to service connection for degenerative changes of 
the lumbar spine, post-traumatic spondylolisthesis and post-
traumatic lumbar spondylosis, with degenerative disc disease 
at L4-5 and L5-S1, is granted.


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

